Opinion issued April 2, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-15-00098-CV
                            ———————————
                   SAMUEL RENE MONTANA, Appellant
                                        V.
                     MELISSA ANN MONTANA, Appellee


               On Appeal from the 247th Judicial District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-47087


                          MEMORANDUM OPINION

      Appellant, Samuel Rene Montana, has filed a motion to dismiss his appeal in

response to the appellee’s motion to dismiss this appeal for lack of jurisdiction.

See TEX. R. APP. P. 42.1(a)(1). Although the appellant’s motion lacks a certificate

of conference, it is not necessary to wait the required ten days to determine such a
motion because the appellant’s motion contains a certificate of service on appellee.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of

appeal and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the appellant’s motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss the appellee’s motion as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                         2